OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Department, on December 13, 1965. On July 24, 1979 the respondent was convicted, upon his plea of guilty in the United States District Court for the Southern District of New York, of being an accessory after the fact for knowingly withholding information in violation of section 3 of title 18 of the United States Code. This was based upon the respondent’s failure to disclose, in a loan application filed with the Small Business Administration, the existence of an agréeihent that finders fees would be *487paid to certain persons and his failure to take affirmative steps to inform the Small Business Administration of the afore-mentioned agreement. The respondent was sentenced to a term of imprisonment of three months and a fine of $2,500. The sentence was subsequently reduced to one month imprisonment in addition to the fine of $2,500.
The Referee found that based upon the afore-mentioned conviction the respondent was guilty of professional misconduct and of behavior prejudicial to the administration of justice. The petitioner has moved to confirm the Referee’s report and respondent has submitted an affidavit requesting confirmation.
After reviewing the evidence before us we find the respondent guilty of the afore-mentioned misconduct. Accordingly, we confirm the Referee’s report.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the respondent’s previously unblemished record, his co-operation throughout this proceeding, the fact that the respondent received no pecuniary gain and the other mitigating circumstances brought to light at the hearing of this matter. Accordingly, the respondent should be, and he is hereby, censured for his misconduct.
Mollen, P. J., Hopkins, Damiani, Titone and Weinstein, JJ., concur.